                 Case 1:16-cr-00312-LGS Document 54 Filed 04/09/21 Page 1 of 2




                                                          April 8, 2021


       BY ECF AND EMAIL
       Honorable Lorna G. Schofield
       United States District Judge
       Southern District of New York
       40 Foley Square Room 201
       New York, New York 10007

       Re:     United States v. Jose Santana
               16 Cr. 312 (LGS)

       Dear Judge Schofield:

            I respectfully write on behalf of the parties in response
       to the Court’s Order dated February 8, 2021, to provide the
       Court with information regarding the status of Mr. Santana’s
       pending state case as it relates to his violation of supervised
       release pending before Your Honor. I have been advised by Mr.
       Santana’s state court defense attorney that motions have been
       filed in his state case, and the Parties have commenced
       discussions in an attempt to reach a resolution of the charges.
       Mr. Santana remains incarcerated in State custody.

            The parties respectfully request another adjournment of
       the violation of supervised release, of approximately 60 days,
       at which time we will provide an additional update to the Court.

Application Granted. The parties shall file a joint
status letter on June 9, 2021. The Clerk of the
Court is directed to terminate the letter motion at
                                                      Respectfully submitted,
docket number 53.
                                                      Robert M. Baum
Dated: April 9, 2021                                  Assistant Federal Defender
New York, New York
       Case 1:16-cr-00312-LGS Document 54 Filed 04/09/21 Page 2 of 2



cc:   David Denton, Esq.
      Assistant United States Attorney
